DISMISS; and Opinion Filed November 29, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00046-CV

                            LONNIE CHARLES SMITH, Appellant
                                         V.
                               SHERIEE MILLER, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-54548-2008

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Myers
                                 Opinion by Justice Lang-Miers
       Appellant’s brief in this case is overdue. We granted appellant’s first motion to extend on

May 16, 2018 and extended the time to file appellant’s brief until June 18, 2018. By postcard dated

June 21, 2018, we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that failure to file

a brief and an extension motion would result in the dismissal of this appeal without further notice.

       To date, appellant has not filed a brief or otherwise corresponded with the Court regarding

the status of this appeal. Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 42.3(b), (c).



                                                   /Elizabeth Lang-Miers/
180046F.P05                                        ELIZABETH LANG-MIERS
                                                   JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LONNIE CHARLES SMITH, Appellant                    On Appeal from the 416th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-00046-CV        V.                       Trial Court Cause No. 416-54548-2008.
                                                    Opinion delivered by Justice Lang-Miers.
 SHERIEE MILLER, Appellee                           Justices Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SHERIEE MILLER recover her costs of this appeal from
appellant LONNIE CHARLES SMITH.


Judgment entered this 29th day of November, 2018.




                                             –2–